Citation Nr: 0716325	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1970, February 23, 1970 to August 1989, and from 
February 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for tinnitus and post-
traumatic stress disorder (PTSD).  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.

3.  The veteran has a current diagnosis of PTSD.

4.  When resolving all doubt in the veteran's behalf, the 
evidence of record sustains that the veteran was subjected to 
stresses reasonably associable with combat while serving as a 
helicopter pilot in Vietnam with the 191st Assault Helicopter 
Company.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  PTSD is related to service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran asserts that service connection is warranted for 
his bilateral tinnitus.  He explained during the August 2006 
hearing that being a helicopter pilot during his military 
career exposed him to a loud noise environment.  The veteran 
contends that his tinnitus is a direct result of the 
activities he took part in during his active military 
service.  Service records reveal that the veteran's military 
occupational specialty (MOS) was a pilot and instrument 
flight examiner.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The veteran's 
retirement examination is silent for such complaints of 
ringing in the ears and clinical evaluation of the ears 
during the retirement examination was noted as normal.  
Postservice treatment records contain no complaints, 
findings, or treatment for ringing in the ears.  According to 
the evidence of record, the first time tinnitus is noted is 
during the November 2004 VA examination which is many years 
following the veteran's discharge from service.  The veteran 
has contended, in essence, that he has bilateral tinnitus 
which has existed since his military service.  The Board is 
of course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, there is no objective medical evidence of record of 
hearing problems during service or immediately thereafter.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  Such 
evidence is lacking in this case, and continuity of 
symptomatology after service is therefore not demonstrated.  

In November 2004, the veteran was afforded a VA hearing 
examination.  During the examination, the veteran informed 
the examiner that his tinnitus began approximately four to 
five years ago.  He explained that during service, he wore 
hearing protection and had no noise exposure prior to, or 
after, his military service.  The examiner opined that since 
the veteran was not aware of any hearing loss at the time of 
separation and his tinnitus only started four to five years 
ago, then it is not as likely as not the veteran's tinnitus 
is related to his active military service.  There is no 
competent evidence to balance this medical opinion.  

Although the veteran is competent to state that he gradually 
noticed ringing in the ears, he is not competent to attribute 
the current diagnosis of tinnitus to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resoled.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Post-Traumatic Stress Disorder (PTSD)

The veteran contends that his PTSD is related to his active 
military service.  He explains during the August 2006 
hearing, that while serving as a pilot for rescue and medivac 
missions in Vietnam, he witnessed the deaths of enemies and 
American soldiers.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one.  Therefore, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen, 
supra.

After having carefully reviewed the evidence of record, the 
Board finds that when resolving all doubt in the veteran's 
favor, the evidence supports the grant of service connection 
for PTSD.  At the outset, it is noted that the veteran 
contends that while in service, he was exposed to a number of 
stressful incidents, which precipitated the development of 
post-traumatic stress disorder.  More specifically, the 
veteran has provided information about stressors inclusive 
of:  witnessing the deaths of enemies and fellow soldiers, 
and rescuing people who were severely injured during that 
time.  According to the veteran, it was these specific 
incidents, amongst others, which precipitated the development 
of his current PTSD. 

The objective evidence of record shows that the veteran 
served as a pilot while in service.  Awards and decorations 
given to the veteran include the Air Medal, Army Commendation 
Medal with two Oak Leaf Clusters, National Defense Service 
Medal with one Bronze Star, Vietnam Service Medal with three 
Bronze Stars, Army Service Ribbon, Republic of Vietnam 
Campaign Medal, Republic of Vietnam Gallantry Cross Unit 
Citation, Army Aviator Badge, and Vietnam Gallantry Cross 
Unit Citation Badge with Palm.  

In August 2005, the veteran was afforded a VA examination.  
Upon an interview with the veteran and a review of his 
stressors, the examiner diagnosed the veteran with post-
traumatic stress disorder.

After carefully reviewing the evidence of record, the Board 
finds that the veteran's communications, and data in support 
thereof, have been generally consistent and credible.  His 
service records, and other evidence on file, sufficiently 
supports a finding that he was in combat compatible 
circumstances while assigned to the 191st Assault Helicopter 
Company.  The stressors identified by him on numerous 
occasions were under alleged conditions that are entirely 
conceivable and he was in all probability subject to combat 
compatible circumstances which offered considerable stress.  
Additionally, after reviewing the veteran's claims file, to 
include his medals, interviewing the veteran and examining 
him, the examiner found a current diagnosis of PTSD and 
related that diagnosis to his in-service stressors.

Accordingly, after resolving all doubt in favor of the 
veteran, the Board finds that his PTSD is related to service, 
and that he meets the criteria for the award of service 
connection for post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.304(f).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2004 letter.  In the August 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in the supplemental statement of the case dated in June 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from November 2004 to June 2005.  The veteran was 
also provided a VA examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for PTSD is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


